Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 2, 2022

                                      No. 04-22-00051-CV

                    IN THE INTEREST OF B. A.S., B.J.S., CHILDREN

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 19-09-00242-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed a notice of appeal on November 4, 2021. Therefore, in this
accelerated appeal, the reporter’s record was due on or before November 15, 2021. TEX. R. APP.
P. 35.1(b).

       The Texas Rules of Civil Procedure require the trial court clerk to “immediately send a
copy of the notice of appeal to the appellate court clerk.” TEX. R. APP. P. 25.1(f). However, this
court did not receive a copy of the notice of appeal until January 25, 2022. Upon receiving a
copy of the notice of appeal, this court endeavored to identify the court reporter for the
proceeding.

       On February 1, 2022, court reporter Patricia A. Gaddis filed a notification of late record.
The notice reflects transcription of the record is complete, but Ms. Gaddis is waiting on exhibits.
Ms. Gaddis anticipates the record will be completed with exhibits by February 7, 2022. Ms.
Gaddis is ORDERED to file the reporter’s record no later than February 7, 2022. Given the
time constraints governing the disposition of this appeal, further requests for extensions of
time will not be granted absent extraordinary circumstances.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court